KENJI M. PRICE #10523
United States Attorney
District of Hawaii

REBECCA A. PERLMUTTER
Assistant U.S. Attorney
Room 6100, PJKK Federal Building
300 Ala Moana Blvd.
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-2958
E-mail: Rebecca.Perlmutter@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA


                IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,                ) MAG. NO. 19-00108 KJM
                                         )
                       Plaintiff,        ) MOTION TO DETAIN DEFENDANT
                                         ) WITHOUT BAIL
    vs.                                  )
                                         )
CHRISTIAN NORGAARD,                 (01) )
                                         )
                       Defendant.        )
                                         )

            MOTION TO DETAIN DEFENDANT WITHOUT BAIL

      The United States hereby moves to detain defendant without bail, pursuant

to 18 U.S.C. § 3142.
      1.     Eligibility of Case. This defendant is eligible for detention because

the case involves (check all that apply):

                          a.     Offense committed on release pending felony trial
                                 (3142(d)(1)(A)(i))*

                          b.     Offense committed on release pending imposition,
                                 execution, or appeal of sentence, conviction or
                                 completion of sentence (3142(d)(1)(A)(ii))*

                     x    c.     Offense committed while on probation or parole
                                 (3142(d)(1)(A)(iii))*

                          d.     A citizen of a foreign country or unlawfully
                                 admitted person (3142(d)(1)(B))*

                          e.     Crime of violence (3142(f)(1)(A))

                          f.     Maximum sentence life imprisonment or death
                                 (3142(f)(1)(B))

                          g.     10+ year drug offense (3142(f)(1)(C))

                          h.     Felony, with two prior convictions in above
                                 categories (3142(f)(1)(D))

                          i.     Felony not otherwise a crime of violence involving
                                 a minor victim (3142(f)(1)(E))

                          j.     Felony not otherwise a crime of violence involving
                                 the possession or use of a firearm, destructive
                                 device, or dangerous weapon (3142(f)(1)(E))

                          k.     Felony not otherwise a crime of violence involving
                                 a failure to register under 18 U.S.C. § 2250
                                 (3142(f)(1)(E))

                    x     l.     Serious risk defendant will flee (3142(f)(2)(A))



                                            2
                          m.     Danger to other person or community **

                          n.     Serious risk obstruction of justice (3142(f)(2)(B))

                          o.     Serious risk threat, injury, intimidation of
                                 prospective witness or juror (3142(f)(2)(B))

                    * requires "l" or "m" additionally

                    ** requires "a", "b", "c", or "d" additionally

      2.     Reason for Detention. The court should detain

defendant (check all that apply):

                    x     a.     Because there is no condition or combination of
                                 conditions of release which will reasonably assure
                                 defendant's appearance as required (3142(e))

                          b.     Because there is no condition or combination of
                                 conditions of release which will reasonably assure
                                 the safety of any other person and the community
                                 (3142(e))

                          c.     Pending notification of appropriate court or official
                                 (not more than 10 working days (3142(d))

      3.     Rebuttable Presumption. A rebuttable presumption that no condition

or combination of conditions will reasonably assure the appearance of defendant as

required and the safety of the community arises under Section 3142(e) because

(check all that apply):

                          a.     Probable cause to believe defendant committed
                                 10+ year drug offense

                          b.     Probable cause to believe defendant committed an
                                 offense under 18 U.S.C. § 924(c)


                                           3
                          c.     Probable cause to believe defendant committed an
                                 offense under 18 U.S.C. § 956(a) or 2332b

                          d.     Probable cause to believe defendant committed
                                 10+ year offense listed in 18 U.S.C.
                                 § 2332b(g)(5)(B)

                          e.     Probable cause to believe defendant committed an
                                 offense involving a minor victim listed in 18
                                 U.S.C. § 3142(e)

                          f.     Previous conviction for eligible offense committed
                                 while on pretrial release

      4.     Time for Detention Hearing. The United States requests that the court

conduct the detention hearing:

                          a.     At first appearance

                     x    b.     After continuance of 3 days (not more than 3)

      5.     Out of District Rule 5 Cases. The United States

requests that the detention hearing be held:

                          a.     In the District of Hawaii

                          b.     In the District where charges were filed

//

//

//

//

//


                                          4
6.   Other Matters.

     DATED: May 1, 2019, at Honolulu, Hawaii.

                                 KENJI M. PRICE
                                 United States Attorney
                                 District of Hawaii



                                 By /s/ Rebecca A. Perlmutter
                                   REBECCA A. PERLMUTTER
                                   Assistant U.S. Attorney

                                 Attorneys for Plaintiff
                                 UNITED STATES OF AMERICA




                             5
